DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-6 assign a broader range contraction ratios than the claimed range of contraction ratios in claim 1, such that claims 4-6 do not comprise all of the limitations of claim 1, upon which the claims depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the limitation “the scarf angle is from -5 to +5 degrees”, and claim 16 upon which claim 17 depends, recites that the scarf angle is non-zero.  Therefore, claim 17 does not comprise all of the limitations of claim 16, upon which it depends, because a range of -5 to +5 degrees would include zero degrees, which contradicts the nonzero angle from claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu 2017/0190438 in view of Schwarz 2016/0363047 and Jain 2008/0310956.
In regards to Independent Claim 1 and Dependent Claims 9, 10, 12 and 13, Qiu teaches a gas turbine engine (20) for an aircraft (paragraph [0036]), the gas turbine engine comprising: an engine core comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (paragraph [0031]); an air intake (64) located upstream of the fan, the air intake having a ratio of intake length to fan diameter of from 0.30 to 0.40 (less than 0.4, paragraph [0014]); a gearbox (48) that receives an input from the core shaft (40 connects to 48) and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (paragraph [0031]); wherein the gas turbine engine has a bypass ratio greater than 10 (paragraph [0037]); and the air intake defines a highlight area (area at 65, 165 in figure 2a), a throat area (area at 76, 176 in figure 2a) and a diffuser area (area at any point between 76 and front of fan blades at point 69, 176 and 169 in figure 2a), the diffuser area being an intake area at a mid-point along a spinner length (point between throat and leading edge 90 In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the contraction ratio reduces the weight and drag produced by the fan nacelle. Therefore, since the general conditions of the claim, i.e. that the fan nacelle can have a reduced contraction ratio, was disclosed in the prior art by Jain, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fan nacelle assembly of Qiu in view of Schwarz with a contraction ratio between 1.15 and 1.25 according to the teaching of Jain.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Dependent Claims 4-6, Qiu in view of Schwarz and Jain teaches the invention as claimed and discussed above, and Qiu further teaches contraction ratios between the highlight area and the throat area between 1.20 and 1.35 (figure 2b shows a ratio of 
Regarding Dependent Claim 8, Qiu in view of Schwarz and Jain teaches the invention as claimed and discussed above, and Qiu further teaches that the ratio of the throat area to fan face area of the fan is from 0.94 to 1.05 (figure 2b shows a throat area/Afan of 1.0, such that the ratio is 1.0, further explained at paragraph [0008]).
Regarding Dependent Claim 15, Qiu in view of Schwarz and Jain teaches the invention as claimed and discussed above, and Qiu further teaches that the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (32 is a high pressure spool, which turns at a higher rotational speed than the low pressure spool 40).
	Regarding Dependent Claim 16, Qiu in view of Schwarz and Jain teaches the invention as claimed and discussed above, and Qiu further teaches that a scarf angle, which is an angle between a line from the top dead center lip to the bottom dead center lip relative to a line perpendicular and vertically upwards from the intake centerline axis, is nonzero (paragraph [0004], a scarf or droop angle from 0 to 6 degrees).
	Regarding Dependent Claim 17, Qiu in view of Schwarz and Jain teaches the invention as claimed and discussed above, and Qiu further teaches a scarf angle from -5 to +5 degrees (paragraph [0004], from 0 to 6 degrees, which overlaps the claimed range).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Schwarz and Jain as applied to claim 1 above, and further in view of Waters “Analysis of Turbofan Propulsion System Weight and Dimensions”.
Regarding Dependent Claim 14, Qiu in view of Schwarz and Jain teaches the invention as claimed and discussed above.  However, Qiu in view of Schwarz and Jain does not teach -1N-1K1/2.  Waters teaches a method for sizing jet engines with a Mach number between 0.45 and 0.6 and the formula:

    PNG
    media_image1.png
    79
    478
    media_image1.png
    Greyscale

on page 6 of Waters.  Placing 0.45 and 0.6 as the outer bounds of the range of Mach numbers used for cruise speed of an engine, the modified mass flow rate (Q) is from 0.02425 to 0.0340, which overlaps the claimed range of 0.029 to 0.036.  It would have been obvious to one of ordinary skill in the art at the time of invention to properly size the diameter of the front fan face which controls the nacelle geometry of the engine (page 6 of Waters).

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the combination of a large fan diameter and an intake length to fan diameter ratio of between 0.20 and 0.60 exhibits unexpected results not taught by Qiu in view of Schwarz, examiner disagrees.  Qiu teaches all of the structure claimed and disclosed in the instant application, including a gearbox to allow the fan (large fan with large bypass ratio, paragraph [0037]) to turn at a lower rate and have a larger diameter (gearbox 48), and an intake length to fan diameter ratio between 0.20 and 0.60 (see rejection above).  Qiu is only silent to the actual diameter of the fan.  Schwarz is relied upon to show that fan diameters of 2.5 to 4.5 meters were known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741